     Case 3:20-cv-00512-MMD-WGC Document 15 Filed 12/02/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      CHRISTIAN FULKERSON,                             Case No. 3:20−cv−00512−MMD−WGC

7                                    Plaintiff,                        ORDER
               v.
8
       THRIVE MARKET, INC., et al.,
9
                                 Defendants.
10

11            Before the Court is Defendants Thrive Market, Inc. and Levonne Collins’ Motion to

12    Dismiss (“Motion”). (ECF No. 11.) Defendants assert that Mr. Health Fulkerson has

13    fraudulently filed a complaint on behalf of his estranged wife, named plaintiff Christian

14    Fulkerson. (Id. at 2.) Defendants accordingly argue that the complaint is unauthorized (id.

15    at 3), that plaintiff has failed to exhaust her administrative remedies to pursue a claim for

16    employment discrimination (id. at 3-4), and that plaintiff has waived her claims by

17    accepting severance in exchange for a release of any claims against Defendants (id. at

18    4-5).

19            “The failure of an opposing party to file points and authorities in response to any

20    motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees,

21    constitutes a consent to the granting of the motion.” LR 7-2(d). Defendants filed their

22    Motion on November 10, 2020, and Plaintiff’s response was due by November 24, 2020.

23    ECF No. 11.) The Court also issued a minute order on November 12, 2020, warning

24    Plaintiff that judgment could be entered against her if she fails to timely respond. (ECF

25    No. 13.)

26    ///

27    ///

28    ///
     Case 3:20-cv-00512-MMD-WGC Document 15 Filed 12/02/20 Page 2 of 2


1           It is therefore ordered that the above entitled action is dismissed without prejudice

2     pursuant to LR 7-2(d).
            The Clerk of Court is directed to enter judgment accordingly and close this case.
3

4           DATED THIS 2nd Day of December 2020.
5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
